This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1589

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                               Zephaniah James Skarja,
                                     Appellant.

                                  Filed July 7, 2014
                                      Affirmed
                                  Huspeni, Judge*

                            Kanabec County District Court
                               File No. 33-CR-12-294

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Amy R. Brosnahan, Kanabec County Attorney, Reese Frederickson, Assistant County
Attorney, Mora, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara J. Euteneuer, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Johnson, Presiding Judge; Chutich, Judge; and

Huspeni, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

HUSPENI, Judge

      Appellant challenges the district court’s denial of his motion to suppress evidence

obtained in a search of his residence, arguing that the search warrant was not supported

by probable cause. We affirm.

                                        FACTS

      Appellant Zephaniah James Skarja was charged with eight controlled-substances

offenses following the execution of a search warrant of his residence. The district court

granted the search warrant based on the statement of Peter Willis. Around 3:00 a.m. on

September 6, 2012, Kanabec County Sheriff’s Deputy Lance Herbst conducted a traffic

stop of a vehicle in which Willis was a passenger. Both Willis and the driver, April Otto,

were arrested for possession of a controlled substance after deputies discovered drug

paraphernalia and a baggie of methamphetamine in the vehicle. Willis was given a

Miranda warning at the police station, and agreed to provide a statement.

      Willis stated that he and Otto had met a man named “Zeph”1 at a gas station about

one hour before the traffic stop. The two accompanied appellant to his residence, where

Otto and appellant went into a bedroom.         Willis observed appellant holding a box

containing multiple plastic baggies, which Willis believed contained methamphetamine.

And Willis observed a large sum of money. When Otto and appellant left the bedroom,

Willis asked them what they had been doing, and Otto handed him a baggie of


1
 “Zeph” was at first believed to be Jason James Goward, but was later found to be Skarja.
The application for the search warrant referred to the man as Goward.

                                            2
methamphetamine. Willis described Skarja’s residence as a green single-wide trailer,

gave directions to the trailer, and stated that there was a maroon car in the driveway.

Deputy Herbst followed Willis’s directions and observed a trailer matching Willis’s

description with a matching vehicle in the driveway that was registered to Goward.

Deputy Herbst showed Willis a photograph of Goward, and Willis confirmed that the

photograph matched the man he had accompanied to the trailer.

       Based on Willis’s statement, the district court issued a search warrant for the

trailer, the car in the driveway, and any outbuildings. Law enforcement executed the

search warrant and discovered one-quarter ounce of methamphetamine inside appellant’s

backpack, which was found in the trailer. After receiving a Miranda warning, appellant

admitted that he was staying in the trailer, that he was the owner of the maroon car in the

driveway, and that he had smoked methamphetamine.

       Appellant was charged with (1) second-degree possession of methamphetamine;

(2) third-degree possession of methamphetamine; (3) fifth-degree possession of

methamphetamine; (4) storing methamphetamine paraphernalia in the presence of a child;

(5) possession of a dangerous weapon (switch blade); (6) possession of a hypodermic

needle; (7) possession of a small amount of marijuana; and (8) possession of drug

paraphernalia. He moved to suppress all evidence stemming from the search of his

residence and to dismiss the charges, arguing that the search warrant was not supported

by probable cause.     The district court denied appellant’s motion to suppress after

determining that there was probable cause to issue the warrant. The district court further




                                            3
ruled that Willis was not a “stool pigeon,” that he was reliable because he made a

statement against his interest, and that the officers sufficiently corroborated his statement.

       Appellant then waived his right to a trial and stipulated to the state’s case under

Minn. R. Crim. P. 26.01, subd. 4.2 On February 27, 2013, the district court found Skarja

guilty of all eight charges. At sentencing, the district court dismissed the possession-of-

drug-paraphernalia charge and sentenced appellant to 88 months in prison. This appeal

followed.

                                      DECISION

       The United States and Minnesota Constitutions provide that no warrant shall be

issued without a showing of probable cause. U.S. Const. amend. IV; Minn. Const. art. I,

§ 10. Generally, a search is lawful only when it is executed pursuant to a valid search

warrant issued by a neutral and detached judge based on a finding of probable cause. See

Minn. Stat. § 626.08 (2012); State v. Harris, 589 N.W.2d 782, 787 (Minn. 1999). When

reviewing whether a search warrant is supported by probable cause, we afford great

deference to the district court’s probable cause determination. State v. Rochefort, 631

N.W.2d 802, 804 (Minn. 2001). “[O]ur only consideration is whether the judge issuing

the warrant had a substantial basis for concluding that probable cause existed.” State v.

Jenkins, 782 N.W.2d 211, 222-23 (Minn. 2010) (quotation omitted).



2
 At the district court hearing, the parties cited different subdivisions of rule 26.01. But
the state explained that the pretrial ruling was dispositive and that no trial would be
required if the pretrial ruling was reversed on appeal. Appellant challenges only the
pretrial ruling on appeal. Therefore, we conclude that he stipulated to the state’s case
under subdivision four.

                                              4
       Probable cause requires a “fair probability that contraband or evidence of crime

will be found in a particular place.” State v. Zanter, 535 N.W.2d 624, 633 (Minn. 1995).

There must be “a direct connection, or nexus, between the alleged crime and the

particular place to be searched, particularly in cases involving the search of a residence

for evidence of drug activity.” State v. Souto, 578 N.W.2d 744, 747-48 (Minn. 1998).

Probable cause is determined under a totality-of-the-circumstances test. Jenkins, 782

N.W.2d at 223. But our “determination is limited to the information contained in the

affidavit offered in support of the warrant application.” State v. Ward, 580 N.W.2d 67,

71 (Minn. App. 1998).

       When a search warrant is based on statements from an informant, “the affidavit

must provide the [issuing judge] with adequate information from which he can personally

assess the informant’s credibility.” State v. Siegfried, 274 N.W.2d 113, 114 (Minn.

1978). The issuing judge must consider the informant’s veracity and basis of knowledge.

Souto, 578 N.W.2d at 750. Here, the parties agree that the search-warrant affidavit

sufficiently described Willis’s basis of knowledge. But the parties disagree regarding

Willis’s reliability.

       Appellant argues that Willis was an unreliable informant because he was a stool

pigeon. Courts are “reluctant to believe the typical stool pigeon who is arrested and who,

at the suggestion of the police, agrees to cooperate and name names in order to curry

favor with the police.” Ward, 580 N.W.2d at 71-72 (quotation omitted). In response to

appellant’s argument that Willis was a stool pigeon, the state urges that only confidential

informants have been held to be stool pigeons. The state’s argument is overly broad.


                                            5
While cases addressing the issue of who qualifies as a stool pigeon have involved

confidential informants, we have found no language in those cases that would require

limiting a stool pigeon designation solely to confidential informants.3 See id.

       The district court concluded that Willis was not a stool pigeon. There is no

evidence that Deputy Herbst coerced Willis into making a statement or made any deal

with Willis for favorable treatment in exchange for a statement.           Moreover, Willis

voluntarily and candidly spoke to law enforcement of his involvement and what he

observed. Importantly, far from being a confidential informant, Willis is named in the

search-warrant affidavit. The district court properly considered all relevant factors when

analyzing Willis’s reliability, and did not err in its analysis. See id.

       The district court further determined that Willis was reliable because he made

statements against his penal interests.      “[A]n informant’s reliability on a particular

occasion can be established by a declaration by the informant that is against his penal

interest.” State v. Wiberg, 296 N.W.2d 388, 395 (Minn. 1980). A statement against

interest “strongly suggest[s] that the information is reliable.” Siegfried, 274 N.W.2d at

115.

       Appellant argues that Willis did not implicate himself in criminal activity because

Willis merely stated that he observed methamphetamine in a specific residence. We

disagree. Rather than deny any knowledge of the methamphetamine that the deputies

discovered in the vehicle, Willis admitted that he had visited a residence that contained

3
 The unpublished cases cited by the state are not precedential. See Minn. Stat.
§ 480A.08, subd. 3 (2012); Gen. Cas. Co. of Wis. v. Wozniak Travel, Inc., 762 N.W.2d
572, 575 n.2 (Minn. 2009).

                                               6
baggies of methamphetamine and that Otto handed him what he knew to be a baggie of

methamphetamine. Willis implicated himself in possession of the methamphetamine

discovered in the vehicle, and therefore made a statement against his penal interest. 4 And

this statement against interest suggests that Willis’s information was reliable. See id.

       Caselaw reminds us that an informant’s “statement against interest establishes

reliability only when combined with another factor, such as corroboration or coming

forward voluntarily.” Ward, 580 N.W.2d at 72. But “the fact that police can corroborate

part of the informer’s tip as truthful may suggest that the entire tip is reliable.” Siegfried,

274 N.W.2d at 115.

       The district court in this case concluded that law enforcement sufficiently

corroborated Willis’s statement by (1) confirming the location and description of the

trailer; (2) finding the same plastic baggies in the traffic stop and in the trailer during a

short timeframe; and (3) confirming that the owner of the vehicle in the driveway lived in

the residence. We conclude that the discovery of the same drugs in the vehicle and the

trailer is not the type of corroboration that supports a finding of probable cause, because

probable cause must be based on information in the search-warrant affidavit, Ward, 580

N.W.2d at 71, and here the discovery of the drugs in the trailer occurred after execution

of the search warrant.

4
 Appellant suggests that Willis only implicated himself in “fleeting or temporary
possession” of the methamphetamine at the trailer, not in possession of the
methamphetamine discovered in the vehicle. But appellant admits that Minnesota has not
recognized a fleeting-control exception for controlled substances. And he did not ask the
district court to recognize a fleeting-control exception. See Roby v. State, 547 N.W.2d
354, 357 (Minn. 1996) (noting that an appellate court will generally “not decide issues
which were not raised before the district court”).

                                              7
       In furthering his attempt to undermine corroboration, appellant argues that the

police only corroborated easily-obtained facts, such as the presence of a green single-

wide trailer in the location that Willis described and the presence of a red passenger car in

the driveway. Appellant argues that such corroboration cannot establish probable cause

sufficient to issue a search warrant of the residence. See State v. Albrecht, 465 N.W.2d

107, 107 (Minn. App. 1991) (syllabus by the court) (“A police officer’s corroboration of

easily obtained facts of an informant’s tip, without more, is not a sufficient basis for

probable cause.”).

       The facts of this case, however, demonstrate the weakness of appellant’s argument

that corroboration is insufficient.    “[C]orroboration of even minor details can lend

credence to the informant’s information where the police know the identity of the

informant.” Ward, 580 N.W.2d at 71 (quotation marks omitted). Unquestionably, the

identity of Willis was known. Besides confirming the existence of the trailer and vehicle,

Deputy Herbst obtained the name of the car’s owner.             He then showed Willis a

photograph of that owner, and Willis confirmed that the photograph matched the man he

had accompanied to the trailer. This corroboration gave credence to Willis’s information.

See id.; see also State v. McCloskey, 453 N.W.2d 700, 704 (Minn. 1990) (“That there was

this minimal corroboration is at least another relevant factor on which the magistrate was

entitled to rely in making the totality-of-circumstances assessment of probable cause.”).

       Mindful of the considerable deference owed when reviewing the integrity of a

search warrant, the affidavit supporting that warrant here demonstrates a fair probability

that contraband or evidence of a crime would be found in the described trailer. See


                                             8
Zanter, 535 N.W.2d at 633. We conclude that the search-warrant affidavit sufficiently

demonstrated Willis’s reliability and basis of knowledge. Therefore, there was probable

cause to issue the search warrant, and the district court did not err in denying appellant’s

motion to suppress.

       Affirmed.




                                             9